Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/20 has been entered.
Claim(s) 1-61, 64, 65, 70-72, 74, and 88 are cancelled.  Claim(s) 62, 63, 66-69, 73, 75-87, and 89-95 are allowed.  

The reasons for allowance are the same as in the prior Office action.

Conclusion
Claim(s) 1-61, 64, 65, 70-72, 74, and 88 are cancelled.  Claim(s) 62, 63, 66-69, 73, 75-87, and 89-95 are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627


/SARAH PIHONAK/Primary Examiner, Art Unit 1627